 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7                                            AT TACOMA

 8
          Penny I. F., 1
 9                                                                 CASE NO. 3:19-CV-5583 DWC
                                         Plaintiff,
10                                                                 ORDER REVERSING AND
                       v.                                          REMANDING DEFENDANT’S
11                                                                 DECISION TO DENY BENEFITS
          COMMISSIONER OF SOCIAL
          SECURITY,
12
                                        Defendant.
13

14
              Plaintiff filed this action, pursuant to 42 U.S.C. § 405(g), for judicial review of
15
     Defendant’s denial of Plaintiff’s applications for supplemental security income (“SSI”). Pursuant
16 to 28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73 and Local Rule MJR 13, the parties

17
     have consented to have this matter heard by the undersigned Magistrate Judge. See Dkt. 2.
18            After considering the record, the Court concludes the Administrative Law Judge (“ALJ”)
19 erred when he improperly evaluated Dr. Peter Weiss’s opinion. If Dr. Weiss’s opinion had been

20 given great weight the ultimate disability determination may have changed. The ALJ’s error is

21

22

23            1
                 The Court acknowledges that Plaintiff uses a different name in the Opening Brief, and that the ALJ refers
     to Plaintiff as a different name. The Court will use the name that is consistent with the majority of documents
24   submitted by Plaintiff.

     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 1
 1 therefore harmful, and this matter is reversed and remanded pursuant to sentence four of 42

 2 U.S.C. § 405(g) to the Commissioner of the Social Security Administration (“Commissioner”)

 3 for further proceedings consistent with this Order.

 4                                  FACTUAL AND PROCEDURAL HISTORY

 5            On April 29, 2016, Plaintiff filed an application for SSI, alleging disability as of April 1,

 6 2013. See Dkt. 10, Administrative Record (“AR”) 46. The application was denied upon initial

 7 administrative review and on reconsideration. See AR 46. A hearing was held before ALJ Allen

 8 G. Erickson on February 13, 2018. See AR 46. In a decision dated June 21, 2018, the ALJ

 9 determined Plaintiff to be not disabled. See AR 56. Plaintiff’s request for review of the ALJ’s

10 decision was denied by the Appeals Council, making the ALJ’s decision the final decision of the

11 Commissioner. 2 See AR 44; 20 C.F.R. § 404.981, § 416.1481.

12            In the Opening Brief, Plaintiff maintains the ALJ erred by: (1) improperly evaluating Dr.

13 Weiss’s opinion and Plaintiff’s subjective symptom testimony; (2) failing to find a severe mental

14 impairment at Step Two; and (3) failing to develop the record. Dkt. 16. Plaintiff requests the

15 Court remand her application for an award of benefits. Dkt. 16, p. 16.

16                                             STANDARD OF REVIEW

17            Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of

18 social security benefits if the ALJ’s findings are based on legal error or not supported by

19 substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th

20 Cir. 2005) (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999)).

21                                                    DISCUSSION

22

23
              2
                  The record also contains a decision by an ALJ dated November 4, 2014. See AR 207. However, that
24 decision is not at issue in this case.
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 2
 1          I.     Whether the ALJ properly considered the medical opinion evidence and
                   Plaintiff’s subjective symptom testimony.
 2
            Plaintiff asserts the ALJ failed to properly consider Dr. Weiss’s opinion and Plaintiff’s
 3
     subjective symptom testimony. Dkt. 16, pp. 4-7.
 4
            A. Dr. Weiss
 5
            Dr. Weiss completed a psychological evaluation of Plaintiff on behalf of the Washington
 6
     State Department of Social and Health Services (“DSHS”) in July 2016. AR 586-590. Dr. Weiss
 7
     conducted a clinical interview and a mental status exam (“MSE”) of Plaintiff. AR 586-590. In a
 8
     check-the-box form, Dr. Weiss opined Plaintiff had a severe impairment in performing activities
 9
     within a schedule, maintaining regular attendance, and being punctual within customary
10
     tolerances without special supervision. AR 588. He also opined Plaintiff had a severe impairment
11
     in completing a normal work day and work week without interruptions from psychologically
12
     based symptoms. AR 588. During the MSE, Dr. Weiss observed Plaintiff’s speech was
13
     pressured, her mood was manic, her affect was hypomanic, and her concentration was not within
14
     normal limits. AR 689-690. He diagnosed Plaintiff with moderate bipolar disorder and mild
15
     methamphetamine use disorder. AR 587.
16
            The ALJ discussed Dr. Weiss’s opinion and gave it little weight, saying:
17
            Dr. Weiss diagnosed mild methamphetamine and bipolar disorder, moderate. He
18          concluded the claimant would have severe difficulty performing activities within a
            schedule, maintaining regular attendance, and being punctual within customary
19          tolerances without special supervision. He also concluded the claimant would have
            severe difficulty completing a normal workday and workweek without
20          interruptions from psychologically-based symptoms. Yet, he did not explain why
            this would be the case. He did not say the claimant was significantly late for the
21          interview and the claimant did not report difficulty maintaining a schedule or a
            tendency to be tardy or absent. He also did not note any difficulty completing tasks
22          due to psychologically-based symptoms. Thus, while Dr. Weiss had the opportunity
            to meet with and to examine the claimant, his opinions are not in any way related
23          to what he observed during the interview or the mental status exam.

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 3
 1 AR 49-50 (citations omitted).

 2          The ALJ rejected the portion of Dr. Weiss’s opinion regarding Plaintiff’s ability to

 3 complete a normal work day and work week without interruptions from psychologically based

 4 symptoms because Dr. Weiss did not explain “why this would be the case.” AR 50. More

 5 generally, the ALJ rejected Dr. Weiss’s opinion because he found that Dr. Weiss’s opinions were

 6 not relevant to what he observed during his evaluation of Plaintiff. AR 50. An ALJ may

 7 “permissibly reject[ ] ... check-off reports that [do] not contain any explanation of the bases of

 8 their conclusions.” Molina v. Astrue, 674 F.3d 1104, 1111-12 (9th Cir. 2012) (internal

 9 quotation marks omitted) (quoting Crane v. Shalala, 76 F.3d 251, 253 (9th Cir.1996)). But,

10 “opinions in check-box form can be entitled to substantial weight when adequately supported.”

11 Neff v. Colvin, 639 Fed. Appx. 459 (9th Cir. 2016) (internal quotation marks omitted) (citing

12 Garrison v. Colvin, 759 F.3d 995, 1013 (9th Cir. 2014)).

13          Here, Dr. Weiss’s opinions were not confined to a check-the-box form. Dr. Weiss

14 completed a DSHS evaluation form. See AR 586-590. While he opined to several limitations in

15 “check-off” format, Dr. Weiss’s opinion includes notes from his clinical interview, clinical

16 findings, and an MSE of Plaintiff. See AR 586-590. Dr. Weiss’s report detailed several

17 abnormal test results which support his opinion. See AR 589-590. For example, during the

18 MSE, Dr. Weiss noted Plaintiff’s speech was pressured, her mood was manic, and her affect

19 was hypomanic. AR 589. He also opined Plaintiff’s concentration was not within normal

20 limits. AR 590. Dr. Weiss diagnosed Plaintiff with moderate bipolar disorder and mild

21 methamphetamine use disorder. AR 587. He also reviewed the records of prior psychological

22 evaluations of Plaintiff by two other doctors. AR 586. As Dr. Weiss’s opinion included testing

23 and results relevant to the opined limitations, his opinion was not confined to a check-the-box

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 4
 1 form. Thus, the ALJ’s finding that Dr. Weiss did not provide an adequate explanation for the

 2 check-the-box portions of the opinion is not a specific, legitimate reason supported by

 3 substantial evidence for discounting the opinion. See Smith v. Astrue, 2012 WL 5511722, at *6

 4 (W.D. Wash. Oct. 25, 2012) (holding an ALJ erred by rejecting an examining physician’s

 5 opinion as a “check-off” report where the physician “conducted a clinical interview, [and]

 6 report[ed] his findings and observations” in the report). Accordingly, the ALJ erred.

 7          “[H]armless error principles apply in the Social Security context.” Molina, 674 F.3d

 8 1104 at 1115. An error is harmless, however, only if it is not prejudicial to the claimant or

 9 “inconsequential” to the ALJ’s “ultimate nondisability determination.” Stout v. Comm'r, Soc.

10 Sec. Admin., 454 F.3d 1050, 1055 (9th Cir. 2006); see Molina, 674 F.3d at 1115. The

11 determination as to whether an error is harmless requires a “case-specific application of

12 judgment” by the reviewing court, based on an examination of the record made “‘without

13 regard to errors’ that do not affect the parties’ ‘substantial rights.’” Molina, 674 F.3d at 1118-

14 1119 (quoting Shinseki v. Sanders, 556 U.S. 396, 407 (2009)).

15          Had the ALJ given great weight to Dr. Weiss’s opinion, the ALJ may have included

16 additional limitations in the RFC. For example, Dr. Weiss found Plaintiff severely limited in

17 her ability to complete a normal work day and work week without interruptions from her

18 symptoms, and severely limited in performing activities within a schedule, maintaining regular

19 attendance, and being punctual within customary tolerances without special supervision. AR

20 588. In contrast, in the RFC, the ALJ did not include any mental health or absenteeism

21 limitations. See AR 51-52. Therefore, if Dr. Weiss’s opinion was given great weight and

22 additional limitations were included in the RFC and in the hypothetical questions posed to the

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 5
 1 vocational expert (“VE”), the ultimate disability determination may have changed.

 2 Accordingly, the ALJ’s errors are not harmless and require reversal.

 3          B. Plaintiff’s subjective symptom testimony

 4          Plaintiff also contends the ALJ erred in evaluating her subjective symptom testimony.

 5 Dkt. 16, pp. 14-15. The Court concludes the ALJ committed harmful error when he failed to

 6 properly consider Dr. Weiss’s opinion. See Section I.A., supra. Because Plaintiff will be able to

 7 present new evidence and new testimony on remand and because the ALJ’s reconsideration of

 8 the medical evidence may impact his assessment of Plaintiff’s subjective testimony, the ALJ

 9 must reconsider Plaintiff’s testimony on remand.

10          II.     Whether the ALJ erred at Step Two in assessing Plaintiff’s mental
                    impairments.
11
            Plaintiff asserts the ALJ erred by failing to find her mental health impairments as a severe
12
     impairment. Dkt. 16, p. 8.
13
            The could concludes the ALJ erred in his treatment of Dr. Weiss’s opinion. See Section
14
     I.A., supra. The ALJ may have found Plaintiff has a severe mental impairment with proper
15
     consideration of Dr. Weiss’s opinion. Dr. Weiss noted Plaintiff had diagnoses of bipolar disorder
16
     and methamphetamine use disorder. See AR 587. In his opinion, Dr. Weiss also determined
17
     Plaintiff had limitations relevant to the ALJ’s Step Two analysis for mental impairments. For
18
     example, Dr. Weiss’s opinion that Plaintiff’s concentration was not within normal limits is
19
     relevant to the ALJ’s analysis of the third functional area of concentrating, persisting, or
20
     maintaining pace. See AR 590. Additionally, Dr. Weiss’s opinion regarding Plaintiff’s abnormal
21
     mood and affect may be relevant to several of the functional areas. See AR 589. Thus, the ALJ’s
22
     Step Two findings may have changed with proper consideration of Dr. Weiss’s opinion. The ALJ
23
     must reconsider Step Two on remand.
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 6
 1          III.   Whether the ALJ fully and fairly developed the record.

 2          Plaintiff asserts the ALJ failed to fully and fairly develop the record by not ordering

 3 “consultative examinations for [Plaintiff’s] back pain and mental impairments, and perhaps call a

 4 [medical expert] to review the entire record.” Dkt. 16, p. 11. The Court, however, has directed

 5 the ALJ to re-evaluate Dr. Weiss’s opinion and Plaintiff’s testimony on remand. See Sections I &

 6 II, supra. On remand, the ALJ shall also assess whether ordering consultative examinations for

 7 Plaintiff’s back pain and mental impairments or calling for a medical examiner to review the

 8 entire record are appropriate.

 9          IV.    Reevaluation of all of the sequential steps is appropriate.

10          As discussed in Section I, supra, had the ALJ properly weighed the Dr. Weiss’s opinion,

11 the RFC and hypothetical questions posed to the vocational expert may have included additional

12 limitations. As the ALJ’s error in assessing Dr. Weiss’s opinion impacts multiple parts of the

13 sequential evaluation process, the ALJ is directed to reconsider this entire matter on remand.

14          V.     Whether an award of benefits is warranted.

15          Plaintiff argues this matter should be remanded with a direction to award benefits. See

16 Dkt. 16, p. 16. The Court may remand a case “either for additional evidence and findings or to

17 award benefits.” Smolen v. Chater, 80 F.3d 1273, 1292 (9th Cir. 1996). Generally, when the

18 Court reverses an ALJ’s decision, “the proper course, except in rare circumstances, is to remand

19 to the agency for additional investigation or explanation.” Benecke v. Barnhart, 379 F.3d 587,

20 595 (9th Cir. 2004) (citations omitted). However, the Ninth Circuit created a “test for

21 determining when evidence should be credited and an immediate award of benefits directed[.]”

22 Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir. 2000). Specifically, benefits should be awarded

23 where:

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 7
 1             (1) the ALJ has failed to provide legally sufficient reasons for rejecting [the
               claimant’s] evidence, (2) there are no outstanding issues that must be resolved
 2             before a determination of disability can be made, and (3) it is clear from the
               record that the ALJ would be required to find the claimant disabled were such
 3             evidence credited.

 4 Smolen, 80 F.3d 1273 at 1292; McCartey v. Massanari, 298 F.3d 1072, 1076-77 (9th Cir. 2002).

 5 The Court has determined the ALJ must re-evaluate this case on remand. See Section II, supra.

 6 Therefore, there are outstanding issues which must be resolved and remand for further

 7 administrative proceedings is appropriate.

 8                                          CONCLUSION

 9          Based on the foregoing reasons, the Court hereby finds the ALJ improperly concluded

10 Plaintiff was not disabled. Accordingly, Defendant’s decision to deny benefits is reversed and

11 this matter is remanded for further administrative proceedings in accordance with the findings

12 contained herein.

13          Dated this 28th day of January, 2020.

14

15                                                      A
                                                        David W. Christel
16
                                                        United States Magistrate Judge
17

18

19

20

21

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 8
